Status of the Application
This Office action is in response to the Amendment and Remarks filed 30 November 2020.
The objection and rejection under 35 USC 2nd paragraph of claim 8 are now moot as said claim has been cancelled.
The petition under 37 CFR 1.84 filed 26 August 2019 was Granted in the communication mailed 15 June 2020.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 11 remain and claims 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-7 and 11 is/are directed to a product of nature.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 1-7, 11 and 16-18 are directed to Calibrachoa plants having corolla pigmentation patterns that can occur in nature without human intervention. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the plants as claimed include nothing more than a phenotype and a gene, both of which are natural phenomena or “products of nature.”
The instant specification shows that the recited gene (if the corolla pigmentation phenotype is caused by a gene, see discussion above) must have already existed in the population(s) of parent plants that were hybridized to produce the variety ‘Cherry Star.’ i.e. the inventor did nothing to induce mutations. There are other examples of similar corolla pigmentation variants in Calibrachoa that appear to have occurred without human-directed genetic modification: ‘Salmon Star’ disclosed in the instant specification, ‘Suncalkuki’ disclosed in US PP21,125, ‘CBRZ0002’ disclosed in US PP23,083, and ‘USCAL5302M’ disclosed in US PP24,353 (see esp. col. 1, lines 9-10). US PP11,558 discloses a similar phenotype obtained in Petunia by hybridizing plants obtained in the wild (the instant specification teaches that Petunia is closely related to Calibrachoa [col. 3, line 28]). Therefore the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the plants as claimed include nothing more than a naturally occurring phenotype and gene.
	Applicant argues that speculation about what nature may do is not only temporally improper but also unsubstantiated. Applicant argues that the Supreme Court already held that eligibility should not be negatived by the "possibility that an unusual and rare phenomenon might randomly create" a similar plant: "a plant discovery resulting from cultivation is unique, isolated, and is not repeated by nature, nor can it be reproduced by nature unaided by man. Applicant argues that "The possibility that an unusual and rare phenomenon might randomly create a [natural product] similar to one created synthetically through human ingenuity does not render a [natural product] nonpatentable." (page 6 of the Remarks).
	To show a marked difference, a characteristic must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally occurring Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130 (1948). The instantly rejected claims are directed to a flower phenotype of a Calibrachoa plant, and the Examiner has demonstrated that the phenotype appears to be a natural phenomenon as illustrated by several other Calibrachoa plants having a radially symmetrical pattern along the center of the fused petal margins. Applicant does not provide evidence that the phenotype cannot be reproduced by nature unaided by man, Applicant is merely argumentative concerning this issue.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-13 remain and claims 14-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Calibrachoa plant comprising at least one inflorescence with a radially symmetric pattern along the center of the fused petal margins, wherein said pattern extends from the center of the inflorescence and does not fade during the life of the inflorescence. Applicant claims said plant wherein the radially symmetric pattern is yellow, white or cream. Applicant claims a method of breeding by crossing said plant and a method of asexually reproducing said plant. New claims 16-21 are directed to a Calibrachoa plant comprising said radially symmetric pattern along the center of the fused petal margins and a deep velvet ring. 
	Applicant describes Calibrachoa variety ‘Cherry Star’ having a yellow radially symmetric star pattern along the center of the fused petal margins (pages 6-11 of the specification) and F1 progeny plants having a yellow radially symmetric star pattern along the center of the fused petal margins (pages 12-14 of the specification). Applicant describes that only 5-10% of the F1 progeny plants have said pattern. Applicant states that said pattern is a result of a mutation and may be controlled by a single half-dominant gene on page 3 of the specification. The Examiner notes that the instant Specification describes Calibrachoa variety ‘Cherry Star’ as having a velvety petal texture on the upper surface at page 9. The Specification further describes a progeny of Calibrachoa variety ‘Cherry Star’ named ‘Grape Punch Star’ having a deep velvet ring on page 13. Claim 16 does not state what color the deep velvet ring is.
	Applicant does not describe a structure-function relationship between the genetics of variety ‘Cherry Star’ and the radially symmetric star pattern along the center of the fused petal margins. In addition, Applicant does not describe any Calibrachoa variety wherein said pattern is white or cream. Applicant does not describe any Calibrachoa variety wherein said pattern extends less than halfway towards the edge of the petals (instant claim 5). Applicant does not describe what species the exemplified variety(s) is. Given the fact that the genus Calibrachoa consists of 17-23 species plus the synthetic C. hybrida, Applicant does not appear to describe the broad genus of Calibrachoa species with the claimed pattern (see Kanaya et al 2010b, Scientia Horticulturae 123: 488-495; at page 489).
	Hence, it is unclear that Applicant was in possession of the invention as broadly claimed.
	Applicant argues that Examples 3-5 demonstrate that a radially symmetric pattern can be introgressed to create new Calibrachoa varieties. Applicant argues that Inventor Sakazaki crossed the instant Calibrachoa with a radially symmetric pattern with a Calibrachoa variety having a 'Punch' mutation to generate a new 'Punch Star' variety. Applicant argues that the application describes each 'Punch Star' variety, such as 'Grape Punch Star,' 'Pomegranate Punch Star,' and 'Blackberry Punch Star' as having a "deep velvet ring, and a stable presentation of the instant radially-symmetric coloration pattern...." See specification at Examples 3-5. Applicant argues that the 'Punch Star' Calibrachoa varieties have both the velvet ring phenotype from the punch mutation, as well as the radially symmetric coloration pattern from the radially symmetric pattern mutation. 
	Applicant argues that the application shows that Inventor Sakazaki possessed the full scope of the claims and that one of skill could make and use Calibrachoa plants having a phenotype without the underlying knowledge of a structure-function relationship. Applicant argues that the specification corroborates that the claimed Calibrachoa plant is complete and operative as an ornamental plant and that the claimed Calibrachoa plant is a usable as breeding material (page 8, paragraphs 1 and 2 of the Remarks).
	Applicant’s arguments are not found to be persuasive because they are not commensurate in scope with the claims. As stated by the Examiner, the limitation “Calibrachoa plant” is extremely broad, and Applicant has only described a very limited genotype that produces the claimed phenotype that being the genetics of variety ‘Cherry Star’. The decision in AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. 111 USPQ2d 1780 (Fed. Cir. 2014) seems to be germane to the instant case. In Abbvie, an analogy is drawn between a claimed genus and a plot of land (see pages 1789-1791). Using this analogy, the Court offered that “[I]f the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.” Similar to the analogy drawn in Abbvie, in the case of Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010), the court (at page 1171) offered: [M]erely drawing a fence around the outer limits of purposed genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.
	Applicant argues that four similar patents are relevant to at least show that by the time of the original ‘359 application was effectively filed, similar written description…a plant, having a phenotype conferred by a gene, but no sequence of the gene…were enough to prove possession of a plant having a trait and gene, not withstanding the lack of an explicitly recited gene sequence (page 8, 4th paragraph of the Remarks). Applicant nd paragraph of the Remarks).
	Applicant argues that these similar patents show that the level of description of the instant application suffices to show that Inventor Sakazaki possessed the full scope of claim 1 and that one of skill could make and use Calibrachoa plants having a phenotype without knowledge of the gene sequence. Applicant argues that none of these similar patents recite a "specific gene" sequence; nor do any isolate or map the gene, and yet some, but not all, of the patents disclose stably and predictably introgressing the gene into new varieties. Applicant argues that the instant specification corroborates that the claimed Calibrachoa plant is complete, makeable, and operative as an ornamental plant. Applicant argues that the instant specification corroborates that the claimed Calibrachoa plant is usable as breeding material (page 14, 2nd paragraph of the Remarks).
	These arguments are not found to be fully persuasive. The instant Examiner is acquainted with the fact pattern of the U.S. 9,040,792 patent (which was allowed in 2015 by the instant Examiner). First, each application is examined upon its own merits. The claims of the’792 patent require the specific genetic locus and phenotype found in a specific deposited genetic material. Further, the ability of transferring genetic traits among the species in the genus Osteospermum is not necessarily similar in scope with the genus Calibrachoa.
	Applicant argues that the instant application provides written support for a Calibrachoa plant with a radially symmetric pattern in yellow, white, cream, or combinations thereof. Applicant argues that the as-filed application explicitly discloses a Calibrachoa plant with a white or cream radially symmetric pattern. Applicant argues that while there is no in haec verba requirement, here, Applicant provides explicit written support for at least a radially symmetric pattern having yellow, white, or cream (page 15, 2nd paragraph of the Remarks). Applicant argues that the instant application discloses a Calibrachoa plant with a radially symmetric pattern that extends less than halfway towards the edge of the petal. Applicant argues that according to the declaration of B. Barnes, the application does not characterize the trait as dominant. Applicant argues that based on Inventor Sakazaki's breeding data, he characterized the trait as half-dominant, which comports with the application disclosing an intermediate form: "In some embodiments, the pattern extends all of the way to the edge of the petals. In other embodiments, the pattern may extend some distance towards the edge of the petals, but not entirely to the edge." (page 15, 4th paragraph of the Remarks).
	Applicant’s arguments are not found to be persuasive as substantially addressed above. See Brenner v. Manson, 383 U.S. 519 (1966), which states “The basic quid pro quo contemplated by the Constitution and the Congress for granting a patent monopoly is the benefit derived by the public from an invention with substantial utility. Unless and until a process is refined and developed to this point--where specific benefit exists in currently available form--there is insufficient justification for permitting an applicant to engross what may prove to be a broad field.” Applicant must distinguish Applicant’s invention from any other Calibarachoa
Claims 1-7 and 9-13 remain and claims 14-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	In re Wands, 858F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988) lists eight considerations for determining whether or not undue experimentation would be necessary to practice an invention.  These factors are: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claims.
	Applicant teaches Calibrachoa variety ‘Cherry Star’ having a yellow radially symmetric star pattern along the center of the fused petal margins (pages 6-11 of the specification) and F1 progeny plants having a yellow radially symmetric star pattern along the center of the fused petal margins (pages 12-14 of the specification). Applicant teaches that only 5-10% of the F1 progeny plants have said pattern. Applicant teaches that said pattern is a result of a mutation and may be controlled by a single half-dominant gene on page 3 of the specification.
	Applicant does not teach how to reproduce the genetics of variety ‘Cherry Star’ and the radially symmetric star pattern along the center of the fused petal margins. In addition, Applicant does not teach any Calibrachoa variety wherein said pattern is white or cream.
Calibrachoa variety ‘Cherry Star’ it is unclear if one of skill in the art at the time of Applicant’s invention could have predictably transferred the mutation and produced a Calibrachoa variety wherein said pattern beyond the F1 progeny plants of variety ‘Cherry Star’ having a yellow radially symmetric star pattern along the center of the fused petal margins. Applicant provides not guidance on what second parental line to choose, and the fact that only 5-10% of the F1 progeny plants have the claimed pattern one of skill in the art would not have had a reasonable expectation of success.
	Hence, given the limited guidance by Applicant, the nature of the invention, the unpredictability of transferring from Calibrachoa variety ‘Cherry Star’ the yellow radially symmetric star pattern along the center of the fused petal margins and the breadth of the claims it would have required undue trial and error experimentation by one of skill in the art at the time of Applicant’s invention to make and use the invention as broadly claimed.
	Applicant argues that notwithstanding the fact that the radially symmetric pattern is not dominant and arose from a mutation, more importantly and for plant breeding purposes, the goal is to introgress the gene into new Calibrachoa varieties. Applicant argues that this is particularly so when the application evidences a Calibrachoa plant having the radially symmetric pattern, which can be reproducibly and predictably introgressed into diverse genetic backgrounds to create new Calibrachoa varieties (page 16, 3rd paragraph of the Remarks).
Calibrachoa plants expressing two separate mutations, the radially symmetric pattern and a punch pattern. Applicant argues that as summarized below, Declarant B. Barnes explained that when creating Calibrachoa plants expressing two mutations, such as the radially symmetric pattern and a punch 16 pattern, the progeny having both phenotypes may occur at a lower than theoretical percentage (page 16-17 of the Remarks). Applicant argues that the fact that Inventor Sakazaki, as stated in the application, produced progeny ‘Punch Star’ plants having the radially symmetric pattern demonstrates that the gene is predictably and stably heritable (page 17, 3rd paragraph of the Remarks).
	Applicant’s arguments are not found to be persuasive. See Ex parte Humphreys 24 USPQ2d 1255, 1259 (BdPatApp&Int, 1992) which teaches that the ability of others to obtain material from a third party prior to and after the filing date of an application does not establish that upon issuance of a patent on such application that such material will continue to be accessible to the public. The issue is that Applicant teaches no method or process by which one of skill in the art can reproduce the “mutation” as found in variety ‘Cherry Star’. Hence, without reliable and predictable access to the genetics of variety ‘Cherry Star’ it would have required undue trial and error experimentation by one of ordinary skill in the art to make and use the invention within the full scope of the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claims 1-4, 6, 7 and 11-13 remain rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Pierce (US PP 23,083 P2 filed on 7 June 2011).
	Pierce discloses a Calibrachoa plant designated ‘CBRZ0002’ (commercial name ‘Callie Star Pink’) comprising at least one inflorescence with a white radially symmetrical pattern along the center of the fused pink petal margins that extends from the center of the inflorescence to the edge of the petals. Perce discloses asexually reproducing said plant at column 1, lines 29-32. Hence, Pierce had previously disclosed the limitations of the instant claims.
	Pierce is silent as to “fade during the life of the inflorescence”. The Office does not have the facilities and resources to provide the factual evidence needed in order to In re Best 562F.2d 1252 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
	Applicant argues that a reference cannot anticipate what it fails to describe. Applicant argues that Pierce does not disclose a radially symmetric pattern that persists during the life of the inflorescence (page 19, 1st paragraph of the Remarks).
	Applicant’s argument is not found to be persuasive because an issued U.S. Plant Patent is presumed adequately described. Concerning the persistence of the radially symmetrical pattern of the prior art inflorescence, Applicant is being argumentative without presenting any evidence to show a patentable distinction between the instantly rejected claims and the prior art. The inflorescences shown in the Figure of the ‘083 Patent would appear to illustrate that the radially symmetrical pattern is persistent, if not enhanced during the life of the inflorescence.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-4, 6, 7 and 11 remain and claims 16-18 are rejected under pre-AIA  35 U.S.C. 102(b) based upon a public use or sale of the invention. The Canadian Plant Breeders Right (PBR) application, which is the basis of Applicant’s claim to foreign .
	The variety ‘Cherry Star’ as described in the specification meets the limitations of claims 1-4, 6 and 7. Claim 11 is a product-by-process claim, but determination of patentability is based on the product itself; the patentability of a product does not depend on its method of production. See MPEP 2113.
	New claim 16-18 have been included in this rejection because the instant Specification discloses that variety ‘Cherry Star’ comprises a velvet ring, the limitation “deep” would be a relative degree of pigmentation (see page 9, line 12 of the Specification). The Examiner interprets the cherry red color to be “deep” relative to a pink color.
	Applicant argues that the statement in the PBR application was made to the Canadian Food Inspection Agency based on applicable Canadian legal standards and is not an admission that the variety ‘Cherry Star’ was “on sale” under United States law (page 19, 3rd paragraph of the Remarks).
	Applicant argues that as declared by Ms. Meyer, the variety 'Cherry Star' was not available for sale and was not the subject of a "commercial offer for sale" at the HOME DEPOT® event. [Exhibit 10, Meyer Decl., ¶ 7]. Applicant argues that consistent with Proven Winners' standard policy forbidding sales of new varieties until July 1 of a given year, Calibrachoa variety 'Cherry Star,' which was introduced in 2011, was never sold or offered for sale until after the critical date of March 14, 2011. [Exhibit 10, Meyer Decl., nd paragraph of the Remarks).
	Applicant argues (pp. 20-21) that Delano Farms supports its position.  This argument is not persuasive because Delano Farms presents a different scenario.  In the instant case, Applicant displayed ‘Cherry Star’ and advertised it as a variety that was soon to be released for sale.  In Delano Farms, the grape varieties in question were designated “experimental” and their release was not imminent at the time they were displayed.  In fact, this display was not even alleged to be “public use” – the alleged public use involved subsequent cultivation of the grape varieties after their unauthorized distribution to two growers.  Thus Delano Farms does not address the question of whether commercial exploitation of ‘Cherry Star’ at the Home Depot event constitutes public use within the meaning of § 102(b).
	Applicant argues that although ‘Cherry Star’ was on display in view of attendees, the HOME DEPOT® event was private, not open to the public, and attendees could not take sample plants, seeds, or tissue cuttings (page 20, 4th paragraph of the Remarks). Applicant argues that the private display of 'Cherry Star' at the HOME DEPOT® event a commercial exploitation of the invention. Applicant argues that as the Federal Circuit has held, a use of the invention that is not accessible to the public, i.e., a secret use, 
	This argument is not persuasive because “[I]t is not necessary for a product to actually be accessible to the public to fall under Section 102(b). Instead, it is necessary only that the product is being used in its intended manner in the course of commercial conduct.  Gennodie v. Metro North Commuter R.R., 37 U.S.P.Q.2d 1263, 1267.  Furthermore, "there is no requirement that the activities which constitute the 'on sale' or 'public use' bars be enabling, in the sense of disclosing the invention in such detail as to put the public in possession of the invention itself."  Sys. Mgmt. Arts Inc. v. Avesta Techs., Inc., 87 F. Supp. 2d 258, 269-270.
	There was “an expectation of secrecy” even without an agreement of confidentiality. In all three instances, the inventions were exhibited by assignees at trade shows with no obligation of secrecy on members of the public who viewed the inventions.  The Meyer declaration admits that an advertisement containing a picture and description of ‘Cherry Star’ was given to attendees of the Home Depot event (¶ 6).  Advertising is incompatible with secrecy.  Furthermore, the Delano case, upon which Applicant relies, does not apply because the alleged public use involved clandestine cultivation of illegally obtained plants, not display of the invention at a trade show.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 9 and 10 remain rejected and claims 14, 15, 19 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pierce (US PP 23,083 P2 filed on 7 June 2011) in view of the public availability/prior sale of ‘Cherry Star’.
	Pierce teaches crossing Calibrachoa plants and selecting for desired/desirable phenotypic traits among the progeny of the crossing (column 1).
	Pierce does not teach using a Calibrachoa plant comprising a radially symmetric pattern along the center of the fused petal margins as one of the parental lines.
	“If a device was in public use or on sale before the critical date, then that device becomes a reference under section 103 against the claimed invention.” See Baker Oil Tools Inc. v. Geo Vann Inc., 4 USPQ 2d, 1210, 1213.
	The claimed invention is drawn to methods for producing new Calibrachoa varieties having the corolla pigmentation phenotype recited in the claims and exemplified by ‘Cherry Star.’ The claimed methods require either self-pollinating plants with this phenotype or crossing ‘Cherry Star’ (or another variety with similar markings) with another Calibrachoa variety, which may or may not display the recited phenotype. Calibrachoa variety ‘Cherry Star’ was in the public domain more than one year prior to the effective filing date of the ‘359 application as discussed above.
	It would have been obvious to self- or cross-pollinate 'Cherry Star' in order to produce new Calibrachoa varieties having the claimed phenotype. The variety ‘Cherry Star’ was in the public domain and the method steps recited in the claims are conventional in the art, as shown by Pierce. Thus the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Calibrachoa variety ‘Cherry Star’ is not part of the scope and content of the prior art. Applicant argues that this deficiency is not addressed by Pierce (page 22, 1st paragraph of the Remarks).
	Applicant’s arguments are not found to be persuasive. As addressed supra, Applicant has not adequately demonstrates that there was no prior public availability/ prior sale of ‘Cherry Star’.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 7 and 11-13 remain and claims 14-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. PP23,232. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed plant of the issued Patent renders obvious the instantly claimed invention. Applicant argues that the rejection should be held in abeyance (page 22 of the Remarks). This argument is not found to be persuasive because the instant claims are not in condition for allowance and the rejection is not provisional.
Claims 1-4, 6, 7 and 11-13 remain and claims 14-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. PP24,353. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed plant of the issued Patent renders obvious the instantly claimed invention. Applicant argues that the rejection should be held in abeyance (page 22 of the Remarks). This argument is not found to be persuasive because the instant claims are not in condition for allowance and the rejection is not provisional.
Claims 1-4, 6, 7 and 11-13 remain and claims 14-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. PP27,008. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed plant of the issued Patent renders obvious the instantly claimed invention. Applicant argues that the rejection should be held in abeyance (page 22 of the Remarks). This argument is not found to be persuasive because the instant claims are not in condition for allowance and the rejection is not provisional.
Claims 1-7 and 9-13 remain and claims 14-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,313,959. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention overlaps in scope with that of the ‘959 Patent. Applicant argues that the rejection should be held in abeyance (page 22 of the Remarks). This argument is not found to be persuasive because the instant claims are not in condition for allowance and the rejection is not provisional.
Claim 1-4, 6, 7 and 11-13 remain and claims 14-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent PP29,667. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed plant (species) of the ‘667 Patent renders obvious the instantly claimed (genus) invention. Applicant argues that the rejection should be held in abeyance (page 22 of the Remarks). This argument is not found to be persuasive because the instant claims are not in condition for allowance and the rejection is not provisional.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.





/David H Kruse/
Primary Examiner, Art Unit 1663